— Order and judgment affirmed, without costs, for reasons stated at Special Term, Reagan, J. Memorandum: We add only that the language of subdivision 3 of section 340 of the General Business Law does not permit the interpretation advanced by the dissent. That subdivision unambiguously states that “the provisions of this article [the Donnelly Act] shall not apply to cooperative associations * * * of * * *■ dairymen” (emphasis supplied). The Court of Appeals has recently reminded us that the court “should not ignore the words of a statute, clear on its face, to reach a different result through judicial interpretation (McKinney’s Cons Laws of NY, Book 1, Statutes, § 76).” (Matter of Kleefeld, 55 NY2d 253, 259.) Concur — Dillon, P. J., Boomer and Moule, JJ.